Ingraham, J.:
The action was brought to recover damages for the negligent killing of the plaintiff’s son, a boy not quite six years of • age. The jury awarded the plaintiff $200, when, upon motion of the plaintiff, the court set aside this verdict and directed a new trial upon the ground that the amount allowed was inadequate. Ho other error is alleged which would justify the court in setting aside this verdict.
We have lately held in the case of Terhune v. Cody Contracting Co. (72 App. Div. 1) that in an action of this character, where the jury are required to ascertain the pecuniary injury caused to the next of kin by the death of the decedent and the verdict is limited to such a sum as the jury deem to be a fair and just compensation for such pecuniary injuries to the person or persons for whose benefit the action is brought, the court is unable to say that in the case of the killing of a young child the death of the child had caused pecuniary loss to the child’s parents, and that where a substantial amount has been awarded the trial court is not justified in setting aside the verdict on the ground that it is inadequate.
*478It follows that the order appealed from must be reversed and the motion for a new trial denied, but, under the circumstances, without costs.
Yam Brunt, P. J., Patterson and Hatch, JJ., concurred ; Laughlin, J., concurred in result.
Order reversed and motion denied, without costs.